

115 HR 661 IH: Employee Fairness and Relief Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 661IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize health insurance issuers to offer for sale previously available health insurance
			 coverage in the small group market in satisfaction of the minimum
			 essential health insurance coverage requirement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Employee Fairness and Relief Act of 2017. 2.Permitting continued offering of pre-ACA health insurance coverage in the small group market (a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any amendment made by such Act or by the Health Care and Education Reconciliation Act of 2010), a health insurance issuer that has in effect health insurance coverage in the small group market on any date during 2013 may offer such coverage for sale on or after the date of the enactment of this Act in such market outside of an Exchange established under section 1311 or 1321 of such Act (42 U.S.C. 18031, 18041). Such a group health plan shall not be treated as not complying with the requirements of such Act (or the amendments made by such Acts) insofar as it provides health benefits through health insurance coverage that is permitted under the previous sentence.
 (b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health plan for purposes of the amendment made by section 1501(b) of the Patient Protection and Affordable Care Act.
 (c)ConstructionNothing in this section shall be construed as affecting the authority of States with respect to the regulation of health insurance coverage in the small group market.
 (d)Small group market definedIn this section, the term small group market has the meaning given such term in section 2791(e)(5) of the Public Health Service Act (42 U.S.C. 300gg–91(e)(5)).
			